Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
 

Status of the Claims

Claim 1, 4, 27,28,33,37,39 are amended
Claims 42-44 are new
Claims 1-4,  27-35, and 37-40, 42-44 are pending in the application. 

Response to Applicant Remarks
Applicant’s well articulated remarks have been considered but are unpersuasive for the reasons below.
Applicant’s amendments are addressed by the newly cited art.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4,28-32, 33,34,35,38,39,40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Galan 20140164623 in view of Narasayya 20140207740 in view of Chen 20120191536 


Regarding Claim 1, Galan discloses
performing by one or more computer that provide … services to clients, … 
receiving a plurality of requests from a  client … on behalf the  client while a throughput required to service the plurality of requests remains below a pre-determined … capacity that was reserved for the  client, …
servicing the plurality of requests … using the reserved
receiving one or more additional requests from the particular client… , wherein … required to service the one or more additional requests exceeds a remaining portion of the reserved … capacity; 
servicing the one or more additional requests … responsive to determining that the client has … to burst …  capacity and has access to sufficient burst … capacity for servicing each of the one or more additional requests.
Galan is directed to a system for managing resources in a cloud computing environment.  (Galan, abstract, prior state of the art).  “An example is provided to clarify this point. A given customer 

Galan does not explicitly disclose 
database
wherein the one or more computers store data on behalf of the clients in a plurality of tables:
to access a table on which data is stored
to access the table
to access the table
to access the table
Narasayya is directed to a database system.  “Cloud computing delivers resources as a service to customers over a network, such as the Internet. For example, a database service (DaaS) (e.g., Microsoft.RTM. Windows Azure SQL Database.TM.)) may offer database functionalities via a cloud computing environment to allow customers to make relational queries against stored data.”  (Narasayya, background).  The examiner understands a relational database to employ tables.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Galan with the database of Narasayya with the motivation of accessing data.  Id.



throughput
wherein the reserved throughput capacity comprises a pre-determined number of input/output operations per second;
throughput capacity;
throughput
throughput
throughput
throughput
throughput
throughput
throughput
“Techniques for tenant performance isolation in a multiple-tenant database management system are described. These techniques may include providing a reservation of server resources. The server resources reservation may include a reservation of a central processing unit (CPU), a reservation of Input/Output throughput, and/or a reservation of buffer pool memory or working memory. The techniques may also include a metering mechanism that determines whether the resource reservation is satisfied. The metering mechanism may be independent of an actual resource allocation mechanism associated with the server resource reservation.”  (Narasayya, abstract).  “At 502, the server 114 may provide a reservation of one or more server resources for the tenant 102(1) in the database server process 116 that hosts multiple databases of the tenants 102(1)-(N). The one or more server resources may include a predetermined amount of CPU utilization, memory and I/O throughput of the server 114 operating the database server process 116. In some instances, the CPU utilization may specify a percentage of CPU time for which a task of the tenant 102(1) runs on a core of the CPU of the server 114. The reservation of the I/O throughput may include a predetermined I/O throughput amount of an IOPS capacity of the server 114. The reservation of memory may include at least one of a buffer pool and working memory of the server 114. In some embodiments, the server 114 may also enforce a maximum limit on resource usages of the one or more server resources for the tenant 102(1). In these instances, a difference between an amount of actual resource usages and the amount of resource reservation (e.g., the predetermined amount of CPU utilization) may be determined based on a predetermined relative priority associated with the tenant 102(1).”  (Narasayya, para 0057).  The examiner notes that Galan discloses reserving cloud resource capacity and storing a pool of unused capacity for later use.  (See above).  Narasayya discloses that throughput is merely another type of 

Galan does not explicitly disclose
storing, based on a request from the client to specify access to burst … capacity, a parameter that specifies access to burst … capacity for the client: subsequent to said storing:
determining, based on the stored parameter, whether the client has specified access to burst … capacity; and
…specified access…
Chen is directed to a method of servicing a user based on usage of the service.  (Chen, abstract).  Chen discloses that it is known for customers to set preferences to deal with situations where their usage exceeds service limits.  (“Additionally, customers may be able to configure preferences pertaining to the services and/or applications to which they are subscribed and/or to which they have access. For example, customers may configure time-based preferences, overage preferences… For example, with reference to overage preferences, customers may control whether service is terminated once service 
 




Regarding Claim 2, Galan, Narasayya and Chen disclose the method of claim 1.  
further comprising throttling each of one or more subsequent requests for which required throughput is greater than a remaining portion of the burst throughput capacity.
See prior art rejection of claim 1 regarding burst capacity and throughput.  The examiner notes that Galan teaches that allocation of resource units that the customer has.  If the customer does not have sufficient resource units requested, a service can still be executed, but at a reduced resource level.   “An example is provided to clarify this point. A given customer deploys a service in the cloud and states that she/he doesn't want to expend more than (average) 28 per week (considering the cost of 1 resource unit per day=1; a resource unit being any scalable resource such as virtual machines). Equally distributed along a week, that means a limit of 4 resource units per day.   Considering that on Monday and Tuesday of a given week, service demand is so that 2 resource units are consumed on Monday and 

Regarding Claim 3, Galan, Narasayya and Chen disclose the method of claim 1.  
further comprising restricting the burst throughput capacity dependent on demand for excess throughput capacity.

Narasayya discloses that it known that a customer’s usage may be restricted even though he has a reservation, based on increased overall system demand.  “Existing techniques for resource management in a traditional enterprise DBMS may not be adequate for assurances of tenant performance at a resource-level (e.g, a CPU, memory and an I/O throughput of a database server). For example, some techniques include assigning relative priorities, enabling proportional sharing, or enforcing maximum limits on resource usages. However, particularly in standard cloud computing, a major drawback of relative priorities and proportional sharing is that the assurance of how much resources a tenant will receive is not absolute. In fact, the assurance depends on which other tenants are active and priorities/shares associated with the other tenants.   Similarly, enforcing maximum limits 

Regarding Claim 4, Galan, Narasayya and Chen disclose the method of claim 1.  

Galan does not explicitly disclose
wherein the method further comprises, prior to receiving the one or more additional requests, receiving a request from the client for access to the burst throughput capacity in excess of the reserved throughput capacity; and
wherein servicing the one or more additional requests is performed in response to receiving the request from the client for access to the excess throughput capacity.
See prior art rejection of claim 1 regarding Chen



Regarding Claim 28, Galan, Narasayya and Chen disclose the method of claim 1.  

wherein said determining that the client has access to sufficient burst throughput capacity comprises determining that a sufficient amount of throughput capacity in excess of the reserved resource capacity is available for servicing the one or more additional requests.
See prior art rejection of claim 1 regarding Narasayya.

Regarding Claim 29, Galan, Narasayya and Chen disclose the method of claim 1.  
wherein each of the plurality of requests and the one or more additional requests comprises a request to perform an operation to retrieve data from the table on behalf of the client or an operation to store data to the table on behalf of the client.
See prior art rejection of claim 1 regarding Narasayya.

Regarding Claim 30, 
wherein the reserved throughput capacity comprises a pre-determined number of read operations per second.
“For example, suppose that the tenant 102(1) is promised a reservation of 100 I/Os per second (IOPS). As a result, if the tenant 102(1)'s workload demands 100 IOPS (or more), the system may assume responsibility for granting 100 IOPS no matter which other tenants are executing concurrently on the server.”  (Narasayya, para 0025). “I/Os issued by a tenant's workload may conceptually be categorized as direct (i.e., issued during the execution of the workload), or indirect (i.e., issued by a system thread on behalf of the tenant 102(1) as part of a background activity). Examples of direct I/Os may be reads of data pages required for query execution, log writes, and reads and writes performed during a backup or restore database operation.”  (Id, para 0052).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Galan with the restriction of Narasayya with the motivation of sharing resources.  Id.

Regarding Claim 31, Galan, Narasayya and Chen disclose the method of claim 1.  
wherein the reserved throughput capacity comprises a pre-determined number of write operations per second.
See prior art rejection of claim 30

Regarding Claim 32, Galan, Narasayya and Chen disclose the method of claim 1.  
wherein servicing the one or more additional requests comprises using input/output throughput capacity that is not reserved for use in servicing requests on behalf of the client.
See prior art rejection of claim 4.

Regarding Claims 33,34,35,37,38,39,40
See prior art rejections of claims 1,2,3, 28, 1 ,1,2





Claims 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Galan 20140164623 in view of Narasayya 20140207740 in view of Chen in further view of Arnette 20110320233 


Regarding Claim 27, Galan, Narasayya and Chen disclose the method of claim 1.  
Galan does not explicitly disclose

the parameter comprises a pre-determined upper bound on burst throughput capacity pricing for the client; and
said determining that the client has access to sufficient burst throughput capacity comprises determining that a current price for burst throughput capacity is not greater than the pre-determined upper bound on burst throughput capacity pricing for the client.

Arnette is directed to a cloud workload distribution system.  (Arnette, abstract).  Arnette discloses 


Regarding Claim 42-44,
See prior art rejection of claim 27



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLEN C CHEIN/Primary Examiner, Art Unit 3687